 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll office clerical employees, excluding professional employees,i-managerial and confidential employees,guards, all other employees,6and supervisors as defined in the Act.All plant clerical employees including timekeepers, but excludingprofessional employees,managerial and confidential employees,guards, all other employees,7 and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]cal units.The timekeepers work from stations on the production floor and time the workof production employees.They work the same shift hours as the employees whose workthey time.We find contrary to the Petitioner's contention,that the timekeepers are plantclerical employees,and accordingly we shall include them in the plant clerical unit.Baden-hausen Corporation,113 NLRB 867.6The parties agreed that the following employees should be specifically excluded fromany unit or units found appropriate:Employees of the industrial relations department,chief accountant,assistant chief accountant,budget analysts,cost accountants,artists,technical illustrators,photographer-printer, designers,engineers,laboratory assistants,laboratory helpers,draftsmen,model shop employees,chemists, laboratory technicians,timestudy and methods analysts,methods engineers,tool designers,quality control ana-lysts,outside expediters,traveling auditors,collectors,cashiers,sales representatives,field servicemen, and secretaries to the sales manager,chairman of the board,divisionmanager, assistant division manager, managerof factoryaccounting,manager of generalaccounting,works manager,director of purchases,and director of engineering.4 Ibid.San Juan Mercantile CorporationandJose A.Cintron Rivera (onbehalf of 17 other employees), PetitionerandInternationalLongshoremen's Association,District Council of the Ports ofPuerto Rico,Local 1575San Juan Mercantile CorporationandILA,District Council ofthe Portsof P. It, ILA-IND.,PetitionerSan Juan Mercantile Corporation and its agent Orlando BravoandILA,District Council of the Ports of P. R.,ILA-IND., Pe-titioner.Cases Nos. 24-RD-27, 24RC-922, and 24-RC-924. Jan-uary 4,1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert J. Cannella, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Decertification Petitioner in Case No. 24-RD-27, an em-ployee of the Employer, asserts that International Longshoremen'sAssociation, District Council of the Ports of Puerto Rico, Local1575,117 NLRB No. 3. SAN JUAN MERCANTILE CORPORATION9hereinafter referred to as ILA-1575, which is currently recognized bythe Employer, is no longer the representative of certain employees ofthe Employer as defined in Section 9 (a) of the Act.ILA, District Council of the ports of P. R., ILA-IND., hereinafterreferred to as ILA, the Petitioner in Cases Nos. 24-RC-922 and24-RC-924; Union de Trabajadores de Muelles y Ramas Anexas deP. R., District Council #15, IBL-AFL-CIO, hereinafter referred toas UTM; Union de Estibadores de Mayaguez, P. R. Ind., hereinafterreferred to as UEM; and Union de Empleados de Muelles de P. R.,Local 1901, IBL-AFL-CIO, hereinafter referred to as UDEM (thelatter three unions being Intervenors in Cases Nos. 24-RC-922 and/or24-RC-924) are labor organizations claiming to represent certain em-ployees of the Employer.3.For the reasons set forth in paragraph numbered 4, below, ques-tions affecting commerce exist concerning the representation of em-ployees of the Employer, within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act, in Cases Nos. 24-RC-922 and24-RC-924;1 but none exists in Case No. 24-RD-27.Cases Nos. 24-RD-27 and 24-RC-9224.The Decertification Petitioner in Case No. 24-RD-27, an em-ployee of the Employer, asserts that ILA-1575, is no longer the collec-tive-bargaining representative of the Employer's checkers at the Em-ployer's operations in the port of San Juan.2 ILA-1575 contends thatcheckers alone do not now constitute an appropriate unit, and that theonly appropriate unit should include both the Employer's stevedoresand checkers at the port of San Juan. In Case No. 24-RC-922, ILA,which is now the recognized bargaining agent of the Employer'sstevedores at the port of San Juan, seeks an election in a unit thatincludes both these stevedores and the checkers in question.UTMseeks to represent the Employer's stevedores at the port of San Juan,but unlike the ILA, would exclude the checkers from such unit. TheEmployer takes no position on these matters.The record reveals that -the Employer's checkers at the port ofSan Juan perform, essentially, the clerical work involved in deliveringcargo to consignees and receiving cargo from shippers on the Em-ployer's piers and in the Employer's warehouses. In performing thiswork checkers are separately supervised.Their services, moreover,are utilized whether or not ships are at the docks. On the other hand,I The Employer presently recognizesthe ILA, Petitionerin Cases Nos 24-RC-922 and24-RC-924, as the sole collective-bargaining representative of its employees in the unitssought bythe ILA.The ILA, nevertheless,desires to receive a formal Board certification.SeeGeneral Box Company,82 NLRB 678.2 It appears that the term checkers used in this record includes delivery clerks, receiv-ing clerks,tally clerks,and gatemen. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDstevedores load and unload cargo from ships, and are employed onlywhen ships are at the docks. Because of differences in the nature oftheir work, checkers, unlike stevedores, are not hired from a shapeup,have a greater semblance of permanency of employment, and are paidon a weekly basis. In addition, checkers receive 5 cents per hour morethan the stevedores, and do not work the same hours.However, despite these differences, the collective-bargaining historyreveals that these checkers and stevedores have been customarily in-cluded in thesamebargaining unit.Thus, on October 24, 1950, at atime when the Employer was a member of the Puerto Rico SteamshipAssociation, the ILA and the Association entered into a collective--bargaining agreement which included, in the same unit, stevedoresand checkers employed by the members of the Association.'This-agreement was thereafter amended and extended to December 31, 1953.On June 30, 1953, the Employer withdrew from membership in theAssociation, but continued to operate under the Association's bar-gaining agreementwith the ILA. Subsequently, the Employer andthe ILA specifically agreed to extend to December 31, 1955, the As-sociation's contract insofar as it applied to both the Employer'sstevedores and checkers.On March 4, 1955, ILA-1575 was certified by the Boardas the ex-clusivebargainingagent ofthe Employer's checkers at the port ofSan Juan 4 However, on March 15,1955, the Employer and ILA-1575entered into an agreement providing that the Employer's checkerswould continue to be covered by the "current" contract that alsocovered the Employer's stevedores.Subsequently, on February 17,1956, the Employer and the ILA amended and extended to December31, 1957, the collective-bargaining agreement covering both the Em-ployer's stevedores and checkers.In view of the foregoing, it is clear that even though the Board, inearly 1955, found that the Employer's checkers at the port of San Juanconstituteda separateappropriate unit, the Employer, ILA-1575, andthe ILA have since continued to bargain for the Employer's checkersas part of a longstanding unit comprising both checkers and stevedores.Under thesecircumstances,we find that the existing bargaining unitis onewhich comprises both the Employer's stevedores and the Em-ployer's checkers at the port of San Juan.As the Decertification3 It appears that one localof the ILAwas to represent the stevedores and another localwas to represent the checkers.* San Juan Commercial Company,et al,111 NLRB 599 The Board found, on a contract-'bar issue,that as there was considerable dissension in the local representing the checkersbecause of the expulsionof the ILA from the AFL,and as the"checker" local went outof existence,the existing contract could not serve as a bar to an electionHowever, inthat case,unlike the present case,the appropriateness of a separate checker unit was notraised, the parties having agreed that the Employer's checkers at the port of San Juancould constitute a separate appropriate unit. SAN JUAN MERCANTILE CORPORATION11Petitioner is here seeking to decertify less than this existing unit, weshall dismiss the decertification petition filed in Case No. 24-RD-27.5In Case No. 24-RC-922, the ILA is now seeking to be certified asthe collective-bargaining representative in the existing unit compris-ing stevedores and checkers at the port of San Juan. The UTM, onthe other hand, would exclude the checkers.The Employer takes noposition on this matter.Although the checkers have different jobfunctions and duties and do not interchange with the stevedores, bothare engaged in the performance of a phase of the principal function ofloading and unloading ships' cargoes.Moreover, from the nature oftheir work, it appears that there is considerable contact between thecheckers and stevedores, and both have interests in common.Underthese circumstances, and as the checkers at the port of San Juan arenow, and have heretofore been, included in a unit with stevedores atthis port, we find that the broader unit is the appropriate unit andshall direct an election therein.'Case No. 24-RC-924In this case the ILA seeks to be certified as the collective-bargainingrepresentative of the Employer's stevedores and checkers at the port ofMayaguez. The Employer currently recognizes the ILA as collective-bargaining representative of these employees.The UTM and UDEM,Intervenors in this case, would exclude the checkers from the Unit .7The Employer takes no position on this issue.The facts concerning the position and duties of checkers andstevedores at the port of Mayaguez are the same as those set forthabove for the port of San Juan.Moreover, the bargaining history forthe two ports is similar, showing that the Employer's checkers havebeen bargained for as part of a stevedore unit for many years, and thatthey are currently covered by an existing contract which includesboth the checkers and stevedores.8Under these circumstances, and6United States Steel Corporation,American Steel and Wire Division, Cyclone FenceDepartment(not reported in printed volumes of Board Decisions and Orders) ;seeUnitedStates Time Corporation,108 NLRB 1435. Cf.Bull Insular Line, Inc. et al.,107 NLRB674, 683,where,based on a separate bargaining history for checkers,the Board granted aseparate unit of checkers.However, there,unlike the present case,no party was seekingto include checkers with the stevedores.Cf. alsoSan Juan Commercial Company, at al.,supra,footnote 4.8 SeeNew York Shipping Association and its Members,107 NLRB 3641 The IIDEM was permitted to intervene at the hearing but submitted its showing ofinterest to the Regional Director the day following the hearing.However, as it appearsthat the showing of interest was dated before the close of the hearing, we shall permit theUDEM to appear on the ballot.Cramet, Inc.,112 NLRB 975 ;General Electric Company,89 NLRB 726, 728;United Boat Service Corporation,55 NLRB 671, 675-676.UEM was also permitted to participate at the hearing in this case but failed to submita showing of interest.Accordingly,we shall not accord it a place on the ballot in theelection hereinafter directed.8 The Board has not previously directed a separate election for checkers at the port ofMayaguez,as it did at the port of San Juan. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the reasons set forth above with respect to Case No. 24-RC-922,we find that the appropriate unit in this case likewise includes theEmployer's checkers.In accordance with our determinations herein, and on the basis ofthe entire record, we find that the following constitute units appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:(A) All stevedores on shore and aboard ships, waterboys, winch-men, sewers, hatchtenders, motormen, fingerlift operators, coopers,mechanics, blacksmiths, carpenters, electricians,mechanic helpers,blacksmith helpers, carpenter helpers, electrician helpers, laborers,and all other workers, delivery and receiving clerks, tally clerks, gate-men, and all employees engaged in the manual operation of loadingand unloading ships and the classification of cargo, maintenance ofequipment, piers, and warehouses working at the port of San Juanfor the Employer, excluding all office clerical employees, guards, andsupervisors as defined in the Act.(B) All stevedores on shore and aboard ships, waterboys, winch-men, sewers, hatchtenders, motormen, fingerlift operators, coopers,mechanics, blacksmiths, carpenters, electricians, mechanic helpers,blacksmith b elpers, carpenter helpers, electrician helpers, laborers, andall other workers, delivery and receiving clerks, tally clerks, gatemen,and all employees engaged in the manual operation of loading andunloading ships and the classification of cargo, maintenance of equip-ment, piers, and warehouses working at the port of Mayaguez for theEmployer and its agent Orlando Bravo, excluding all office clericalemployees, guards, and supervisors as defined in the Act.5.The record shows that the employment of the stevedores hereininvolved is intermittent.Accordingly, because they believed that inthese circumstances the Board's customary eligibility standard,namely, those employees appearing on the payroll immediately pre-ceding the date of the Board's Direction of Election, should not beapplied, the parties stipulated that all employees in the included classi-fications, except the delivery and receiving clerks, tally clerks, andgatemen, who have been employed by the Employer for a minimum of210 hours between July 1, 1955, and June 30, 1956, should be eligibleto vote.The parties further agreed and stipulated that as the deliveryand receiving clerks, tally clerks, and gatemen have more permanentemployment, the Board's normal eligibility requirement should beapplied to these employees, and that only those delivery and receivingclerks, tally clerks, and gatemen who were employed during the payrollperiod immediately preceding the date of the Direction of Electionshould be eligible to vote. AMERICAN BROADCASTING COMPANY13We believe that by accepting the stipulation of the parties in itsentirety,we would disenfranchise certain otherwise included em-ployees hired after June 30, 1956, who should be permitted to vote.Accordingly, we hereby modify, in part, the parties' stipulation toprovide that all employees in the included classifications, except thedelivery and receiving clerks, tally clerks, and gatemen, who havebeen employed by the Employer for a minimum of 210 hours withinthe past 12-month period immediately preceding the date of the is-suance of this Decision and Direction of Election, shall be eligible tovote.9We shall adopt the stipulation of the parties concerning theeligibility of delivery and receiving clerks, tally clerks, and gatemen,and hereby find that employees in these classifications who were em-ployed during the payroll period immediately preceding the date ofthis Decision and Direction of Elections are eligible to vote.[The Board dismissed the petition in Case No. 24-RD-27.][Text of Direction of Elections omitted from publication.]cision,Order, and Direction of Elections.9 SeeAmerican Pratt and Steamship Company,88NLRB 207.American Broadcasting-Company,a Division of American Broad-casting-Paramount Theatres,Inc.,Columbia BroadcastingSystem,Inc.,National Broadcasting Company, Inc.andCom-posers and Lyricists Guild of America,Petitioner.CaseNo. 1-RC-4231. January 4, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act,' a hearing was held before Norman H. Greer,hearing officer .2The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'iThe originalpetitionalso named Don Lee Broadcasting Company as an Employer, andrequested a unit ofemployees of the Employers employed at Los Angeles,Chicago, andNew YorkAt the hearing, Petitioneramended itspetition to deleteall reference toDon Lee Broadcasting Company and to the Employers'employees located inChicago.2 The request for oral argument of Songwriters Protective Association,herein calledSPA, is hereby deniedas, in our opinion,the recordand briefsadequatelypresent theissues and the positionsof the partiesaThe hearingofficer granted theEmployers a continuingexceptionto his ruling thattestimony and evidence regarding composers' relationswith the Employers be permittedto cover a 1-year period prior to thecommencementof the hearingin this case. In viewof the casual and intermittent nature of such relationships,here in issue,the hearingofficer's ruling is affirmed._117 NLRB No 4.